 



EXHIBIT 10.6

WILSONS THE LEATHER EXPERTS INC.
2000 Long Term Incentive Plan

Non-Statutory Stock Option Agreement
(Director)



Full Name of Optionee:
No. of Shares Covered:
Date of Grant:
 
Exercise Price Per Share:
 

This is a Non-Statutory Stock Option Agreement (“Agreement”) between Wilsons The
Leather Experts Inc., a Minnesota corporation (the “Company”), and the optionee
identified above (the “Optionee”) effective as of the date of grant specified
above.

Recitals

WHEREAS, the Company maintains the Wilsons The Leather Experts Inc. 2000 Long
Term Incentive Plan (“Plan”); and

WHEREAS, pursuant to the Plan, a committee (the “Committee”) has the authority
to determine the awards to be granted under the Plan; and

WHEREAS, the Committee has determined that the Optionee is eligible to receive
an award under the Plan in the form of a non-statutory stock option (the
“Option”).

NOW, THEREFORE, the Company hereby grants this Option to the Optionee under the
terms and conditions as follows.

Terms and Conditions*



1.   Grant. Subject to the terms and conditions of the Plan and this Agreement,
the Optionee is granted this Option to purchase the number of Shares specified
at the beginning of this Agreement.   2.   Exercise Price. The price of each
Share subject to this Option shall be the exercise price specified at the
beginning of this Agreement.



--------------------------------------------------------------------------------

*     Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.

 



--------------------------------------------------------------------------------



 



3.   Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).   4.   Exercise Schedule. This Option shall vest,
cumulatively, as to one-third of the Shares covered hereby, on each of the
first, second and third anniversaries of the date of grant of this Option. If
this Option has not expired prior thereto, it may be exercised in whole or in
part with respect to any Shares as to which this Option has vested.       This
Option may be exercised in full under the circumstances described in Section 8
of this Agreement if it has not expired prior thereto.   5.   Expiration. This
Option shall expire at 5:00 p.m. Central Time on the earliest of:



  (a)   The date occurring ten years after the date of grant of this Option;    
(b)   The last day of the period following the termination of employment of the
Optionee during which this Option can be exercised (as specified in Section 7 of
this Agreement) (it being understood that solely for purposes of the Plan and
this Agreement (including this Section) as provided in Section 2(c) of the Plan,
service as a director of the Company constitutes employment with the Company);
or     (c)   The date (if any) fixed for cancellation pursuant to Section 8 of
this Agreement.



    In no event may anyone exercise this Option, in whole or in part, after it
has expired, notwithstanding any other provision of this Agreement.   6.  
Procedure to Exercise Option.       Notice of Exercise. This Option may be
exercised by delivering written notice of exercise to the Company at the
principal executive office of the Company, to the attention of the Company’s
Vice President, Human Resources, in the form attached to this Agreement. The
notice shall state the number of Shares to be purchased, and shall be signed by
the person exercising this Option. If the person exercising this Option is not
the Optionee, he/she also must submit appropriate proof of his/her right to
exercise this Option.       Tender of Payment. Upon giving notice of any
exercise hereunder, the person exercising this Option shall provide for payment
of the purchase price of the Shares being purchased through one or a combination
of the following methods:



  (a)   Cash;     (b)   To the extent permitted by law, a broker-assisted
cashless exercise in which the person exercising this Option irrevocably
instructs a broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise (or a loan secured by such Shares)
to the Company in payment of the purchase price of such Shares;

-2-



--------------------------------------------------------------------------------



 



  (c)   By delivery to the Company of unencumbered Shares having an aggregate
Fair Market Value (as defined in Section 2(1) of the Plan) on the date of
exercise equal to the purchase price of such Shares; or     (d)   By a reduction
in the number of Shares delivered to the person exercising this Option upon
exercise, such number of Shares having an aggregate Fair Market Value on the
date of exercise equal to the purchase price of such Shares.



    Notwithstanding the foregoing, the person exercising this Option shall not
be permitted to pay any portion of the purchase price with Shares pursuant to
(c) or (d), above, if, in the opinion of the Committee, payment in such manner
could have adverse financial accounting consequences for the Company.      
Delivery of Certificates. As soon as practicable after the Company receives the
notice and purchase price provided for above, it shall deliver to the person
exercising the Option, in the name of such person, a certificate or certificates
representing the Shares being purchased. The Company shall pay any original
issue or transfer taxes with respect to the issue or transfer of the Shares and
all fees and expenses incurred by it in connection therewith. All Shares so
issued shall be fully paid and nonassessable. Notwithstanding anything to the
contrary in this Agreement, the Company shall not be required to issue or
deliver any Shares prior to the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company shall determine to be necessary or desirable.   7.   Employment
Requirement. This Option may be exercised only while the Optionee remains
employed with the Company or a parent or subsidiary thereof, and only if the
Optionee has been continuously so employed since the date of this Agreement (it
being understood that solely for purposes of the Plan and this Agreement
(including this Section), as provided in Section 2(c) of the Plan, service as a
director of the Company constitutes employment with the Company); provided that:



  (a)   This Option may be exercised for three months (or such later date, if
any, as the Committee, in its sole discretion, may determine) following the day
the Optionee’s employment by the Company ceases if such cessation of employment
is for a reason other than death or Disability, but only to the extent that it
was exercisable immediately prior to termination of employment.     (b)   This
Option may be exercised within one year after the Optionee’s employment by the
Company ceases if such cessation of employment is because of death or
Disability.     (c)   If the Optionee’s employment terminates after a
declaration made pursuant to Section 8 of this Agreement in connection with a
Fundamental Change, this Option may be exercised at any time permitted by such
declaration.



    Notwithstanding the above, this Option may not be exercised after it has
expired.

-3-



--------------------------------------------------------------------------------



 



8.   Acceleration of Option.       Death or Disability. This Option may be
exercised in full, regardless of whether such exercise occurs prior to a date on
which this Option would otherwise vest, upon the death or Disability of the
Optionee; provided that the Optionee shall have been continuously employed (as
defined in Section 2(c) of the Plan) by the Company or a parent or subsidiary
thereof between the date of this Agreement and the date of such death or
Disability.       Change in Control. In the event of a Change in Control as
defined in Section 2(f) of the Plan, then, without any action by the Committee,
this Option, to the extent not already exercised in full or otherwise expired,
shall become immediately exercisable in full.       Fundamental Change. In the
event of a Fundamental Change as defined in Section 2(m) of the Plan, the
Committee may, but shall not be obligated to:



  (a)   if the Fundamental Change is a merger or consolidation or statutory
share exchange, make appropriate provision for the protection of this Option by
the substitution for this Option of options or voting common stock of the
corporation surviving any merger or consolidation or, if appropriate, the parent
corporation of the Company or such surviving corporation, as provided in Section
12(g) of the Plan; or     (b)   declare, at least twenty days prior to the
occurrence of the Fundamental Change, and provide written notice to the Optionee
of the declaration, that this Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change (unless it shall have been exercised prior to the occurrence
of the Fundamental Change). Upon any such declaration, the holder of this Option
shall become entitled to a payment, within twenty days after the Fundamental
Change, of cash or, in the discretion of the Committee, such other form or forms
of consideration, including cash and/or property, singly or in such combination
as the Committee shall determine, that the Optionee would have received as a
result of the Fundamental Change if the Optionee had exercised this Option
immediately prior to the Fundamental Change), such payment being, for each Share
covered by the canceled Option, equal to the amount, if any, by which the Fair
Market Value per Share (for this purpose as defined in Section 12(g) of the
Plan) exceeds the exercise price per Share covered by this Option. At the time
of the declaration, this Option shall immediately become exercisable in full and
the holder of this Option shall have the right, during the period preceding the
time of cancellation of this Option, to exercise this Option as to all or any
part of the Shares covered thereby. In the event of such declaration, this
Option, to the extent not exercised prior to the Fundamental Change, shall be
canceled at the time of, or immediately prior to, the Fundamental Change, as
provided in the declaration. Notwithstanding the foregoing, the holder of this
Option shall not be entitled to the payment provided for in the declaration if
this Option shall have terminated, expired or been canceled.

-4-



--------------------------------------------------------------------------------



 



Discretionary Acceleration. The Committee has the power, in its sole discretion,
to declare at any time that this Option shall be immediately exercisable.



9.   Limitation on Transfer. During the lifetime of the Optionee, only the
Optionee (except as provided below) may exercise this Option. This Option may
not be sold, assigned, transferred, exchanged, or otherwise encumbered, and any
attempt to do so shall be of no effect. Notwithstanding the immediately
preceding sentence, (i) this Option shall be transferable to a Successor (as
defined in Section 2(cc) of the Plan) in the event of the Optionee’s death,
(ii) this Option shall be transferable to any member of the Optionee’s
“immediate family” (as such term is defined in Rule 16a-1(e) promulgated under
the Exchange Act, or any successor rule or regulation) or to one or more trusts
whose beneficiaries are members of the Optionee’s “immediate family” or
partnerships in which such family members are the only partners and (iii) this
Option shall be transferable pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder; provided, however, that the Optionee receives no
consideration for the transfer. If this Option is held by a permitted
transferee, this Option shall continue to be subject to the same terms and
conditions that were applicable to it immediately prior to its transfer and may
be exercised by such permitted transferee as and to the extent that this Option
has become exercisable and has not terminated in accordance with the provisions
of the Plan and this Agreement.   10.   No Shareholder Rights Before Exercise.
No person shall have any of the rights of a shareholder of the Company with
respect to any Share subject to this Option until the Share actually is issued
to him/her upon exercise of this Option.   11.   Discretionary Adjustment. The
Committee in its sole discretion may make appropriate adjustments in the number
and type of securities issuable upon exercise of this Option, in the Option
exercise price as to this Option, in the aggregate number and type of securities
available for Awards under the Plan, and in the limitations on the number and
type of securities that may be issued to an individual Participant to give
effect to adjustments made in the number or type of Shares through a Fundamental
Change (subject to Section 12(g) of the Plan), recapitalization,
reclassification, stock dividend, stock split, stock combination, spin-off, or
other relevant change in the number and type of Shares of the Company.   12.  
Tax Withholding. Delivery of Shares upon exercise of this Option shall be
subject to any required withholding taxes. As a condition precedent to receiving
Shares upon exercise of this Option, the Optionee may be required to pay to the
Company, in accordance with the provisions of Section 12(d) of the Plan, an
amount equal to the amount of any required withholdings.   13.   Interpretation
of This Agreement. All decisions and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive upon the Company and the holder of this Option. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

-5-



--------------------------------------------------------------------------------



 



14.   Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any parent or subsidiary of
the Company, and the Company or any such parent or subsidiary employing the
Optionee may terminate his/her employment and otherwise deal with the Optionee
without regard to the effect it may have upon him/her under this Agreement.  
15.   Option Subject to Plan, Articles of Incorporation and By-Laws. The holder
of this Option acknowledges that this Option and the exercise thereof is subject
to the Plan, the Amended and Restated Articles of Incorporation, as amended from
time to time, and the Restated By-Laws, as amended from time to time, of the
Company, and any applicable federal or state laws, rules or regulations.   16.  
Obligation to Reserve Sufficient Shares. The Company shall at all times during
the term of this Option reserve and keep available a sufficient number of Shares
to satisfy this Agreement.   17.   Binding Effect. This Agreement shall be
binding in all respects on the heirs, representatives, successors and assigns of
the Optionee. This Agreement shall be binding on and inure to the benefit of any
successor of the Company.   18.   Choice of Law. This Agreement is entered into
under the laws of the State of Minnesota and shall be construed and interpreted
thereunder (without regard to its conflict of law principles).   19.  
Miscellaneous. This Agreement is entered into pursuant to the Plan and is
subject to all of the terms and conditions contained in the Plan. The Optionee
acknowledges that a copy of the Plan has been made available to him or her; and,
by execution hereof, the Optionee agrees and accepts this Agreement subject to
the terms of the Plan. This Agreement contains all terms and conditions with
respect to the subject matter hereof.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Optionee and the Company have executed this
Agreement as of the ___day of ___, 20___.

       

  OPTIONEE
 
   

 

--------------------------------------------------------------------------------

 
 
   

  WILSONS THE LEATHER EXPERTS INC.
 
   

  By

   

--------------------------------------------------------------------------------

 

  Its

   

--------------------------------------------------------------------------------

 

-7-